Exhibit 10.1

 

AMMENDED AND RESTATED

GEMCAP LOAN AND SECURITY AGREEMENT: PAYPLANT

LOAN AND SECURITY AGREEMENT

 

The Loan and Security Agreement dated as of November 14, 2016 between Gemcap
Lending I LLC, a Delaware limited liability company with an address of 24955
Pacific Coast Highway, Suite A202, Malibu, CA 90265 (“Gemcap”) and Inpixon,
previously known as Sysorex Global, a Nevada corporation with offices at 2479
East Bayshore Road, Suite 195, Palo Alto, CA 94303 (“ISG”), Inpixon USA,
previously known as Sysorex USA, a California corporation with offices at 2479
East Bayshore Road, Suite 195, Palo Alto, CA 94303 (“ISUSA”) and Inpixon
Federal, Inc., previously known as Sysorex Government Services, Inc., a Virginia
corporation with offices at 2479 East Bayshore Road, Suite 195, Palo Alto, CA
94303 (“ISGS” and together with ISUSA and ISG, jointly and severally the
“Client” or “Borrower”) (“Loan and Security Agreement”), which was purchased by
Payplant LLC, a Delaware limited liability company with an address of 2625
Middlefield Road #595, Palo Alto, CA 94306, as an agent of Payplant Alternative
Fund LLC, with an address of 2625 Middlefield Road #595, Palo Alto, CA 94306
(collectively “Payplant”) on August 14, 2017 per the Commercial Loan Purchase
between Gemcap and Payplant (“Loan Purchase Agreement”) is amended with the
addition of the following.

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered into between
Payplant LLC (“Payplant”), a Delaware limited liability company, as agent for
Payplant Alternatives Fund LLC, a Delaware limited liability company (“Lender”),
and Inpixon, previously known as Sysorex Global, a Nevada corporation with
offices at 2479 East Bayshore Road, Suite 195, Palo Alto, CA 94303 (“ISG”),
Inpixon USA, previously known as Sysorex USA, a California corporation with
offices at 2479 East Bayshore Road, Suite 195, Palo Alto, CA 94303 (“ISUSA”) and
Inpixon Federal, Inc., previously known as Sysorex Government Services, Inc., a
Virginia corporation with offices at 2479 East Bayshore Road, Suite 195, Palo
Alto, CA 94303 (“ISGS” and together with ISUSA and ISG, jointly and severally
the “Borrower”) , effective upon the date of signature by Borrower to this
Agreement.

 

Borrower and Lender hereby agree as follows:

 

SECTION 1 Definitions; Interpretation.

 

(a) As used in this Agreement, the following terms shall have the following
meanings:

 

“ACH” has the meaning specified in Section 2(e).

 

“Debtor” means, with respect to any Receivable, any Person obligated to pay such
Receivable.

 

“Agreement” has the meaning specified in the preamble.

 



1 of 36  

 

 

“Associated Rights” means any and all of the Borrower’s right, title and
interest in relation to any Purchased Receivable including, in each case, to the
extent related to such Receivable:

 

(a) all Security Interests in the relevant goods arising by law or by agreement
with the related Debtor for the purpose of securing payment of the related
Invoice Face Amount, including retention of title rights, if applicable;

(b) all rights, remedies and privileges under the related contract;

(c) all documents of title to goods, warehouse keepers’ receipts, bills of
lading, shipping documents, airway bills or similar documents, if applicable;

(d) all Collection Proceeds and other remittances and payments of or on account
of Collections of such Receivable, and any related securities, bonds,
guarantees, indemnities and letters of credit, including direct debit rights if
applicable; and

(e) all of the Borrower’s interest in any returned goods related to any sale
giving rise to such Receivable and any proceeds of sale thereof.

 

“Borrower” has the meaning specified in the preamble.

 

“Borrower Agreement” means that certain Borrower Agreement between Borrower and
Lender, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.

 

“Cash Flow Plan” means a plan approved by the Borrower’s Board, showing that the
Borrower will be solvent through the end of April 30, 2016, assuming no other
capital injections other than the capital provided by Payplant.

 

“Collateral” has the meaning specified in Section 3.

 

“Collateral Documents” means all agreements, instruments or documents that
create or purport to create a Lien or guaranty in favor of Lender and all
filings, documents, instruments and agreements made or delivered pursuant
thereto (including, without limitation, any Guarantor Security Agreement).

 

“Collection Expenses” means Lender’s out-of-pocket costs and expenses in
pursuing collection from Borrowers, Debtors , including Lender’s reasonable
outside counsel fees, collection agency fees, court costs, and other third-party
expenditures.

 

“Collection Proceeds” means all funds and money collected from the Debtor, the
Borrower or from any other obligated Person, or from the exercise of Enforcement
Rights with respect to or in any way accruing from a Purchased Receivable.

 

“Consummate” or “Consummation” means the completed purchase and True Sale of a
Receivable to Lender.

 

“Loan Amount” has the meaning specified in Section 2(b).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 



2 of 36  

 

 

“Designated Accounts” has the meaning specified in Section 2(f).

 

“Disclosures” means the Privacy Policy, Terms of Use and Borrower Agreement.

 

“Divert” or “Diversion” means any action or inaction on the part of a Borrower
which results in all or any portion of the Collection Proceeds of any Purchased
Receivable, or in all or any portion of Other Proceeds of Other Receivables that
the Registered Debtor is instructed to pay into the Lender controlled Lockbox
Account, being used by the Borrower or any Affiliate of Borrower for any purpose
other than payment and transmittal to Lender. Divert or Diversion additionally
includes (i) any action or inaction on the part of a Borrower which results in a
setoff of the Registered Debtor’s Invoice Payment Obligation against any
obligation that the Borrower may owe to the Debtor, (ii) any Borrower
instruction to a Registered Debtor not to make Invoice payments into the Lockbox
Account, or (iii) the Borrower’s reissuance of an Invoice evidencing a Purchased
Receivable without notifying Lender and without making immediate payment as
required under Section 18(B) of this Agreement.

 

“Enforcement Rights” mean and include all available enforcement rights and
remedies following an Event of Default, Enforcement rights further include
default rights and remedies that may be asserted against the property of a third
Person to satisfy an indebtedness.

 

“Event of Default” has the meaning specified in Section 8.

 

“Face Value” means the principal amount of the Purchased Receivable that is
billed to or that is otherwise owed by the Debtor.

 

“Funding Date” means the date that net Loan proceeds are received by Borrower,
after a Loan is funded under Section 2(c) subject to the terms and conditions of
this Agreement.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

 

“Good Funds” means funds that (i) have been collected by means of the drawee
bank’s full, final and irrevocable payment of one or more checks, drafts or
monetary instruments, and (ii) are immediately available to be electronically
transferred from the depositor’s account to a third party.

 

“Indemnitees” has the meaning specified in Section 12.

 

“Invoice” means a legal debt instrument which indicates the Face Value due from
an Debtor to pay the Borrower for delivered goods or services.

 

“Insolvency” means with respect to any Person on a particular date, that

 

(a) such Person is unable to realize upon its property and assets and pay its
debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business, or

(b) such Person has made a transfer or incurred an obligation with the intent to
hinder, delay or defraud any of its present or future creditors.

 



3 of 36  

 

 

The amount of contingent liabilities (such as litigation, guarantees and pension
plan liabilities) at any time shall be computed as the amount that, in light of
all the facts and circumstances existing at the time, represents the amount that
can be reasonably expected to become an actual or matured liability.

 

“Insolvent” means, with respect to a Person, the fact that such Person is in
Insolvency.

 

“Loan Request” means a loan request submitted by Borrower to Lender,
substantially in form and substance satisfactory to Lender.

 

“Interest Rate” has the meaning specified in Section 2(e).

 

“Invoice” means a legal debt instrument which indicates the Face Value due from
an Debtor to pay the Borrower for delivered goods or services.

 

“Invoice Payment” means any payment made by an Debtor under an Invoice.

 

“Invoice Payment Obligation” means an Debtor’s obligation to pay the Invoice
Face Value under a Receivable sold to Lender.

 

“Client Key Principal” means an owner or executive officer (i.e., president,
manager, chief executive officer, chief financial officer, or officer performing
executive management functions) of the Borrower as specified in Exhibit B.

 

“Lender” has the meaning specified in the preamble.

 

“Lien” means any mortgage, deed of trust, pledge, security interest, assignment,
deposit arrangement, charge or encumbrance, lien (statutory or other), or other
preferential arrangement (including, without limitation, any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing or any agreement to give any
security interest).

 

“Loan” has the meaning specified in Section 2(b).

 

“Loan Documents” means, collectively, this Agreement, all Notes, all Guaranties,
the Loan Requests, the Borrower Agreement, the Collateral Documents and all
other agreements, instruments and documents now or hereafter executed and
delivered to Lender with respect to this Agreement, the transactions
contemplated hereby or any other Loan Document, in each case as amended,
restated, supplemented or otherwise modified from time to time.

 

“Lockbox Account” means the depository account maintained by Lender into which
Collection Proceeds and other sums shall be deposited.

 

“Manager” means Payplant LLC, a Delaware limited liability company.

 



4 of 36  

 

 

“Material Adverse Effect” on any Person means a material adverse effect on the
operations, properties, business, condition (financial or otherwise) or
prospects of such Person.

 

“Material Litigation” means any action, claim, lawsuit, demand, inquiry,
investigation or proceeding that is brought against the Borrower or its
Affiliate, in which the amount in controversy exceeds 25% of Borrower’s, or its
Affiliate’s then net worth.

 

“Material Obligation” means a payment or performance obligation of a Borrower,
which in the event of the Borrower’s default, would likely jeopardize Borrower’s
ability to continue to conduct its business as previously conducted.

 

“Maturity Date” has the meaning specified in Section 2(a).

 

“Maximum Rate” means the maximum interest rate, if any, that at any time, or
from time to time, may be contracted for, taken, reserved, charged, or received
on the Loan under the laws which are presently in effect of the United States
and any jurisdiction thereof applicable to Lender and such indebtedness or, to
the extent permitted by law, under such applicable laws of the United States and
any jurisdiction thereof which may hereafter be in effect and which allow a
higher maximum interest rate than applicable laws now allow. To the extent
federal law (including, without limitation, 12 U.S.C. Section 85, as now enacted
or hereafter amended) permits Lender to contract for, charge or receive a higher
rate of interest or permits Lender to contract for, charge or receive interest
at a higher rate permitted by the laws of another jurisdiction, such federal law
(and, if appropriate, the law of such other jurisdiction) will be applicable in
determining the Maximum Rate, instead of the laws of any other jurisdiction.

 

“Note” means the promissory note in Exhibit A attached hereto made by Borrower
in favor of Lender, as amended, restated, supplemented or otherwise modified
from time to time.

 

“Obligations” means all indebtedness, liabilities and other obligations of
Borrower to each of Lender and Manager, whether created under, arising out of or
in connection with this Agreement, any Note, any of the other Loan Documents or
otherwise, including, without limitation, all unpaid principal of the Loan, all
interest accrued thereon, all fees and all other amounts payable by Borrower to
Lender under or in connection with any Loan Agreement, whether now existing or
hereafter arising, and whether due or to become due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, and including interest
that accrues after the commencement by or against Borrower of any bankruptcy or
insolvency proceeding naming such Person as the debtor in such proceeding.

 

“Other Proceeds” means and includes Invoice Payments received from Registered
Debtors that are attributable to the Borrower’s Other Receivables not sold to
Lender.

 

“Other Receivables” means and includes Borrower Receivables that are not sold on
the Platform.

 

“Payplant” means Payplant LLC. Payplant LLC is the Managing Member of Payplant
Alternatives Fund LLC. Payplant Alternatives Fund LLC is the Lender. To the
extent necessary for any reason, including enforcement of any obligation in this
agreement, Borrower acknowledges and agrees that Payplant Alternatives Fund LLC
may enforce any provisions in this agreement directly or through Payplant LLC as
its Agent and/or representative.

 



5 of 36  

 

 

“Permitted Lien” means: (i) any Lien in favor of Lender to secure the
Obligations of Borrower to Lender under the Loan Documents; (ii) Liens for
taxes, fees, assessments or other governmental charges or levies, either not
delinquent or being contested in good faith by appropriate proceedings and which
are adequately reserved for in accordance with GAAP; (iii) Liens of material
men, mechanics, warehousemen, carriers or employees or other like Liens arising
in the ordinary course of business and securing obligations either not
delinquent or being contested in good faith by appropriate proceedings which are
adequately reserved for in accordance with GAAP and which do not in the
aggregate materially impair the use or value of the property or risk the loss or
forfeiture of title thereto; (iv) Liens consisting of deposits or pledges to
secure the payment of worker’s compensation, unemployment insurance or other
social security benefits or obligations, or to secure the performance of bids,
trade contracts, leases, public or statutory obligations, surety or appeal bonds
or other obligations of a like nature, in each case incurred in the ordinary
course of business; (v) statutory landlord’s Liens under leases to which
Borrower is a party; (vi) Liens (A) upon or in any equipment, computers or
software acquired or held by Borrower or any of its Subsidiaries or tenant
improvements implemented by Borrower or any of its Subsidiaries to secure the
purchase price of such equipment, computers or software or Indebtedness incurred
solely for the purpose of financing the acquisition of such equipment, computers
or software or the implementation of such tenant improvements, or (B) existing
on such equipment, computers or software at the time of its acquisition;
provided that, the Lien is confined solely to the property so acquired and
improvements thereon, or the proceeds of such equipment, computers, software or
tenant improvements; and (vii) Liens on deposit accounts or securities accounts
(and the contents thereof), in favor of the financial institution at which such
account is located, arising in the ordinary course of business and pursuant to
such financial institution’s standard terms and conditions governing such
account.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization or association, trust, corporation (including a
business or statutory trust), limited liability company, institution, public
benefit corporation, joint stock company, firm, body corporate, authority,
Governmental Authority, or any other entity of whatever nature.

 

“Platform” means all related Payplant internet and electronic products including
the Payplant website, Payplant Receivables purchase application and Payplant
code.

 

“Privacy Policy” means the privacy policy delivered and/or made available to
Borrower, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.

 

“Purchased Receivable” means any Receivable that has been sold to Payplant on
the Platform.

 

“Receivable” means and includes the Borrower’s accounts, contract rights,
general intangibles, payment intangibles and all other forms of payment
obligations owing to Borrower, and further includes the Borrower’s Associated
Rights.

 



6 of 36  

 

 

“Registered Debtor” means a Debtor that is registered by the Borrower on the
Platform.

 

“Security Interest” means a consensual Lien in the Borrower’s Purchased
Receivables and other Borrower Collateral granted under the UCC.

 

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than 50% of the voting stock or other equity interest is beneficially owned,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of such Person or a combination thereof. Unless otherwise specified, all
references herein to a “Subsidiary” or “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Borrower.

 

“Terms of Use” means the terms of use delivered and/or made available to
Borrower, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.

 

“True Sale” means the sale for all purposes of absolute ownership of a
Receivable, with the Borrower retaining no residual rights, title, interest or
control (whether legal, equitable or beneficial) therein, and with all of the
Borrower’s rights, title and ownership interests being fully transferred to and
vesting in Lender.

 

“UCC” means the Uniform Commercial Code as in effect in California and other
applicable jurisdictions.

 

SECTION 2 Loan.

 

(a) Loan Request. To request a Loan, Borrower shall submit an Initial Loan
Request to Lender, which Initial Loan Request shall include, among other items,
the requested term of the Loan, which shall be no longer than 360 days (the date
that is the last day of the period beginning on the date on which a Loan is
funded (if funded) and ending on the last day of such requested term, the
“Maturity Date” of such Loan), and Loan Amount. Borrower acknowledges that
Lender reserves the right to review and verify all information in the Initial
Loan Request and such other information as Lender may request in connection with
such Initial Loan Request. Borrower hereby authorizes Lender to request and
obtain data from third parties to verify any information provided to Lender,
including in the Initial Loan Request. Borrower acknowledges that Lender may
approve or terminate the Initial Loan Request in its sole discretion. BORROWER
ACKNOWLEDGES AND AGREES THAT NEITHER LENDER NOR ANY OTHER PERSON WARRANTS OR
GUARANTEES THAT ANY LOAN REQUEST OF BORROWER WILL BE FUNDED.

 

(b) Loan Funding. Lender in its sole discretion may decide to make or not make a
loan (the “Loan”) to Borrower with a principal balance, the “Loan Amount”. If a
loan is made, Borrower promises to pay to Lender the Loan Amount and all other
Obligations now or hereafter owing to Lender under the Loan Documents.

 



7 of 36  

 

 

(c) Notes; Guaranty. In addition to and subject to the foregoing, prior to
making the Loan, Lender shall have received, in each case in form and substance
satisfactory to Lender:

 

(i) One or more Notes executed by Borrower or by Borrower’s attorney-in-fact in
favor of Lender, the amount of which shall equal the total Loan amount;

 

(ii) One or more Guaranties executed in favor of Lender, as required by Lender
or Manager; and

 

(iii) Such other documents and evidence of the completion of such other matters
as Lender may request.

 

(d) Fees:

 

(i)Wire Fee: $12

(ii)UCC Termination Fee: $150

(iii)Due Diligence Fee. Fee paid by the Borrower to the Lender in order to
perform business and officer background checks, with applicable authorizations,
including but not limited to credit, criminal history, lien searches and
filings, bankruptcy and court filings, and other 3rd party verifications deemed
necessary by Lender. The Due Diligence fee must be paid by borrower prior to
initial funding and is not refundable.

 

(e) Interest. The principal amount of the Loan shall accrue interest at a 30 day
rate of 2% (the “Interest Rate”), calculated per day and, when combined with all
fees that may be characterized as interest will not exceed the Maximum Rate;
provided further, that upon the occurrence and during the continuance of an
Event of Default, such interest shall accrue at a rate equal to the Interest
Rate plus 0.42% per 30 days provided that such default rate of interest, when
combined with all fees that may be characterized as interest, will not exceed
the Maximum Rate. All computations of interest shall be made on the basis of a
year of 360 days.

 

(f) Repayment. Borrower hereby agrees to pay to Lender combined principal and
interest, in an amount that will fully pay the Loan in full on or before the
Maturity Date. Borrower hereby authorizes Lender, its agents and affiliates and
their respective successors and assigns to debit the Designated Accounts
specified in Exhibit D, by ACH transfer for the amount of such loan payment if
the payment is not received within 5 (five) days of the Maturity Date. The
foregoing authorization is in addition to, and not in limitation of, any rights
of setoff that Lender or its agents, affiliates and their respective successors
and assigns may have. Borrower shall have the right to terminate such ACH
authorization or to change its Designated Accounts for such ACH transfers by
notifying Lender at least ten (10) business days prior to such termination or
change in Designated Accounts. All payments received by Lender shall be applied
to principal and interest as set forth above; provided that, upon the occurrence
and during the continuance of an Event of Default, payments shall be applied to
the Obligations in Lender’s sole discretion. Borrower shall pay in full in
immediately available funds the aggregate amount of the Obligations on the
earlier of (i) the Maturity Date and (ii) any date on which the Obligations are
accelerated in accordance with the terms hereof.

 

(h) Fee Payment. Borrower agrees to pay the Due Diligence Fee as set forth in
Section 2(d) in accordance with the terms of such Section. Borrower agrees to
pay a fee of $20 if any ACH transfers or checks are returned or fail due to
insufficient funds or for any other reason. If any payment is more than ten (10)
days late, Lender may charge, and if any payment is more than fifteen (15) days
late, Lender shall charge, and in each case Borrower agrees to pay, a fee in the
amount equal to five percent (5%) of the total amount of such late payment.
Borrower agrees that any of the foregoing fees may be collected using ACH
transfers initiated by Lender from the Designated Accounts.

 



8 of 36  

 

 

(i) Prepayment; Premium. Borrower shall have the right to prepay the Loan from
time to time; provided that the amount of such prepayment and the applicable
premium is at least 30 days of interest and prepayment shall be paid to Lender
in immediately available funds.

 

(j) Maximum Interest. Borrower and Lender intend to strictly comply with all
applicable laws, including applicable usury laws. Accordingly, the provisions of
this Section 2(j) shall govern and control over every other provision of this
Agreement or any other Loan Document which conflicts or is inconsistent with
this Section 2(j), even if such provision declares that it controls. As used in
this Section 2(j), the term “interest” includes the aggregate of all charges,
fees, benefits or other compensation which constitute interest under applicable
law, provided that, to the maximum extent permitted by applicable law, (i) any
non-principal payment shall be characterized as an expense or as compensation
for something other than the use, forbearance or detention of money and not as
interest, and (ii) all interest at any time contracted for, reserved, charged or
received shall be amortized, prorated, allocated and spread, in equal parts,
during the full term of the Obligations. In no event shall Borrower or any other
Person be obligated to pay, or Lender have any right or privilege to reserve,
receive or retain, (i) any interest in excess of the maximum amount of
non-usurious interest permitted under the laws of the State of California or the
applicable laws (if any) of the U.S. or of any other applicable state, or (ii)
total interest in excess of the amount which Lender could lawfully have
contracted for, reserved, received, retained or charged had the interest been
calculated for the full term of the Obligations at the Maximum Rate. On each
day, if any, that the interest rate (the “Stated Rate”) stipulated by this
Agreement or any other Loan Document exceeds the Maximum Rate, the rate at which
interest shall accrue shall automatically be fixed by operation of this sentence
at the Maximum Rate for that day, and shall remain fixed at the Maximum Rate for
each day thereafter until the total amount of interest accrued equals the total
amount of interest which would have accrued if there were no such ceiling rate
as is imposed by this sentence. Thereafter, interest shall accrue at the Stated
Rate unless and until the Stated Rate again exceeds the Maximum Rate when the
provisions of the immediately preceding sentence shall again automatically
operate to limit the interest accrual rate. None of the terms and provisions
contained in this Agreement or in any other Loan Document which directly or
indirectly relate to interest shall ever be construed without reference to this
Section 2(j), or be construed to create a contract to pay for the use,
forbearance or detention of money at an interest rate in excess of the Maximum
Rate. If the term of any Obligation is shortened by reason of acceleration of
maturity as a result of any Event of Default or by any other cause, or by reason
of any required or permitted prepayment, and if for that (or any other) reason
Lender at any time, including but not limited to, the stated maturity, is owed
or receives (and/or has received) interest in excess of interest calculated at
the Maximum Rate, then and in any such event all of any such excess interest
shall be canceled automatically as of the date of such acceleration, prepayment
or other event which produces the excess, and, if such excess interest has been
paid to Lender, it shall be credited pro tanto against the outstanding principal
balance of Borrower’s obligations to Lender, effective as of the date or dates
when the event occurs which causes it to be excess interest, until such excess
is exhausted or all of such principal has been fully paid and satisfied,
whichever occurs first, and any remaining balance of such excess shall be
promptly refunded to its payor.

 



9 of 36  

 

 

SECTION 3 Security Interest. As security for the payment and performance of the
Obligations (whether now existing or hereafter arising), Borrower hereby grants
to Lender a security interest in all of Borrower’s right, title and interest in,
to and under all of its personal property, wherever located and whether now
existing or owned or hereafter acquired or arising, including the following
(collectively, the “Collateral”):

 

1. All of Borrower’s present and future accounts, payment intangibles, chattel,
paper, instruments, commercial tort claims identified in writing to Payplant,
contracts, letter-of-credit rights, and other receivables, of all types and
descriptions (individually and collectively, "Additional Receivables") ; and

2. All of Borrower’s present and future inventory, equipment of all types and
descriptions and property including investment property; and

3. All of Borrower’s present and future general intangibles of all types and
descriptions, including all intellectual property, books, records, files,
computer programs, etc. relating to the foregoing; and

4. All of Borrower’s cash and cash equivalents, deposit accounts, securities
accounts; and

5. All proceeds (including, without limitation, proceeds of insurance covering
any of the foregoing or other property resulting from the sale, exchange,
collection, or other disposition of any of the foregoing) and supporting
obligations of any and all of the foregoing.

 

This Agreement shall create a continuing security interest in the Collateral
which shall remain in effect until terminated in accordance with Section 14.

 

SECTION 4 Financing Statements; Rights of Lender; Authorization and Appointment.

 

(a) Borrower hereby authorizes Lender to file at any time and from time to time
any financing statements and other applicable documents and instruments
(including, without limitation, with respect to intellectual property)
describing the Collateral, and Borrower shall execute and deliver to Lender, and
Borrower hereby authorizes Lender to file (with or without Borrower’s
signature), at any time and from time to time, all amendments to financing
statements, assignments, continuation financing statements, termination
statements and other documents and instruments, in form reasonably satisfactory
to Lender, as Lender may reasonably request, to perfect and continue perfected,
maintain the priority of or provide notice of the security interest of Lender in
the Collateral and to accomplish the purposes of this Agreement. Without
limiting the generality of the foregoing, Borrower ratifies and authorizes the
filing by Lender of any financing statements and any other applicable documents
or instruments filed prior to the date hereof.

 

(b) Lender shall have the right to, in the name of Borrower, or in the name of
Lender or otherwise, and Borrower hereby constitutes and appoints Lender (and
any of Lender’s officers, employees or agents designated by Lender) as
Borrower’s true and lawful attorney-in-fact, with full power and authority to
execute any and all such documents and instruments (including without limitation
any endorsement to any certificate of title or ownership or other document),
make such filings, and do any and all acts and things for and on behalf of
Borrower, which Lender may deem reasonably necessary or advisable to maintain,
protect, perfect, realize upon and preserve the Collateral and Lender’s security
interest therein and to accomplish the purposes of this Agreement. Lender agrees
that, except upon the occurrence and during the continuance of an Event of
Default, it shall not exercise the power of attorney, or any rights granted to
Lender, pursuant to this Section. The foregoing power of attorney is coupled
with an interest and irrevocable so long as the Obligations have not been paid
and performed in full. Borrower hereby ratifies, to the extent permitted by law,
all that Lender shall lawfully and in good faith do or cause to be done by
virtue of and in compliance with this Section.

 



10 of 36  

 

 

SECTION 5 Representations and Warranties. Borrower represents and warrants to
Lender that:

 

(a) Existence, Qualification and Power. Borrower is duly organized or formed,
asthe case may be, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, as applicable, and has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement and the other Loan Documents to which it is a party.
Borrower is qualified and licensed to do business and is in good standing in
each jurisdiction in which the failure so to qualify or be in good standing
could reasonably be expected to have a Material Adverse Effect on Borrower, and
has all requisite power and authority to own its assets and carry on its
business.

 

(b) Authorization; No Contravention. The execution, delivery and performance by
Borrower of this Agreement and each other Loan Document to which Borrower is a
party have been duly authorized by all necessary action of Borrower and do not
and will not: (i) contravene the terms of the articles or certificate of
incorporation, or bylaws, or other applicable organizational documents, of
Borrower, or result in a breach of or constitute a default under any material
lease, instrument, contract or other agreement to which Borrower is a party or
by which it or its properties may be bound or affected; or (ii) violate any
provision of any law, rule, regulation, order, judgment, decree or the like
binding on or affecting Borrower.

 

(c) Enforceability. This Agreement and each other Loan Document to which
Borrower is a party constitutes the legal, valid and binding obligation of
Borrower, enforceable against Borrower in accordance with its terms.

 

(d) Governmental; Other Authorization. No authorization, consent, approval,
license, exemption of, or filing or registration with, any governmental agency
or authority, or approval or consent of any other person or entity, is required
for the due execution, delivery or performance by Borrower of this Agreement or
any other Loan Document to which Borrower is a party, except for recordings or
filings in connection with the perfection of the Liens on the Collateral in
favor of Lender.

 

(e) No Breach. Borrower is not in breach of any obligation with respect to
borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation.

 

(f) Material Litigation. Except as previously disclosed to Lender in writing,
there is no Material Litigation pending or threatened against or affecting
Borrower or its properties, and neither Borrower nor any Affiliate of Borrower
is in default under any Material Obligation. Specifically, Borrower is not in
material default under any loan or credit agreement, and is not subject to, or
has not been requested or required to enter into any type of forbearance or
similar agreement with any creditor.

 



11 of 36  

 

 

(g) Taxes. Borrower has duly filed all tax and information returns required to
be filed, and has paid all taxes, fees, assessments and other governmental
charges or levies that have become due and payable, except to the extent such
taxes or other charges are being contested in good faith and are adequately
reserved against in accordance with GAAP.

 

(h) Permits. Borrower possesses all material permits, franchises, licenses,
patents, trademarks, trade names, service marks, copyrights and all rights with
respect thereto, free from burdensome restrictions that are necessary for the
ownership, maintenance and operation of its business and Borrower is not in
material violation of any rights of others with respect to the foregoing.

 

(i) Insurance. The properties of Borrower are insured, with financially sound
and reputable insurance companies, in such amounts, with such deductibles and
covering such risks as is customarily carried by companies engaged in similar
businesses and owning similar properties in the localities where

Borrower operates.

 

(j) Ownership of Property. Borrower has good and marketable title to, or valid
and subsisting leasehold interests in, its properties and assets, including all
property forming a part of the Collateral, and there is no Lien upon or with
respect to any of such properties or assets, including any of the Collateral,
except for Permitted Liens.

 

(k) Solvency; Bankruptcy

 

(i) . Borrower is not Insolvent at the time of, and will not be rendered
Insolvent after giving effect to this Agreement.

 

(ii). Borrower is not in bankruptcy, and Client Key Principals do not
contemplate placing Borrower in bankruptcy or seeking protection under any
bankruptcy, insolvency or orderly liquidation law.

 

(l) Compliance with Laws. Borrower is in compliance with all material laws,
rules, regulations, orders and decrees which are applicable to it or its
properties.

 

(m) Location. Borrower’s (i) chief executive office and principal place of
business (as of the date of this Agreement), (ii) jurisdiction of organization
and organizational identification number and (iii) other locations where
Borrower conducts any material business or keeps any material portion of the
Collateral (as of the date of this Agreement), are each as previously disclosed
to Lender in the Final Loan Request as specified in Exhibit C. Borrower’s exact
legal name is as set forth in its signature to this Agreement.

 

(n) Collateral. Borrower has rights in or the power to transfer the Collateral,
and Borrower is the sole and complete owner of the Collateral, free from any
Lien other than Permitted Liens. Lender has a first priority (subject to
Permitted Liens) security interest in the Collateral and such first priority
security interest is perfected, in the case of any Collateral in which a
security interest may be perfected by filing a UCC-1 financing statement under
Article 9 of the UCC.

 



12 of 36  

 

 

(o) Financial Statements and Projections. All financial statements of Borrower
(including, without limitation, any balance sheets, income statements and
statements of shareholders’ equity and cash flows) delivered to Lender on or
prior to the date hereof are complete and correct and fairly present the
financial condition of Borrower as of the dates thereof and the results of
operations of Borrower for the periods covered by such statements, subject to
normal year-end adjustments and the absence of notes. Any and all financial
projections and forecasts delivered to Lender on or prior to the date hereof
represent Borrower’s best estimates and assumptions as to future performance,
which Borrower believes in good faith to be fair and reasonable as of the time
made in light of current and reasonable foreseeable business conditions.

 

(p) Disclosure. None of the representations or warranties made by Borrower in
this Agreement or any other Loan Document or other item of information with
respect to Borrower (including each exhibit or report furnished by or on behalf
of Borrower to Lender in connection with this Agreement or any other Loan
Document) contains any untrue statement of a material fact or omits any material
fact required to be stated therein or necessary to make the statements made
therein, in the light of the circumstances under which they are made, not
misleading.

 

(q) Set-off; Counterclaim. To the best of Borrower’s knowledge, there is no
claim, defense, counterclaim or set-off which could be asserted by or is
available to Borrower against Lender.

 

(r) No Event of Default - no Event of Default has occurred and is continuing.

 

SECTION 6 Affirmative Covenants. So long as any of the Obligations remain
unsatisfied (other than contingent indemnification Obligations for which no
claim has been made), Borrower agrees that:

 

(a) Preservation of Existence, Etc. Borrower shall maintain and preserve its
legal existence, its rights to transact business and all other rights,
franchises and privileges necessary or desirable in the normal course of its
business and operations and the ownership of its properties.

 

(b) Taxes. Borrower shall pay and discharge all taxes, fees, assessments and
governmental charges or levies imposed upon it or upon its properties or assets
prior to the date on which penalties attach thereto, and all lawful claims for
labor, materials and supplies which, if unpaid, might become a Lien upon any
properties or assets of Borrower, except to the extent such taxes, fees,
assessments or governmental charges or levies, or such claims, are being
contested in good faith by appropriate proceedings and are adequately reserved
against in accordance with GAAP.

 

(c) Insurance. Borrower shall carry and maintain in full force and effect, at
its own expense and with financially sound and reputable insurance companies,
fire and other risk insurance, liability insurance, in each case, in such
amounts, with such deductibles and covering such risks as is customarily carried
by companies engaged in the same or similar businesses and owning similar
properties in the localities where Borrower operates. All insurance policies
required under this section shall name Lender as an additional named insured and
as a lender loss payee. Any proceeds of insurance referred to in this section
which are paid to Lender shall be, at the option of Lender in its sole and
absolute discretion, either (i) applied to rebuild, restore or replace the
damaged or destroyed property, or (ii) applied to the payment or prepayment of
the Obligations.

 



13 of 36  

 

 

(d) Legal Compliance. Borrower shall comply in all material respects with the
requirements of all applicable laws, rules, regulations and orders of any court
or governmental department, commission, board, bureau, agency, or other
instrumentality, domestic or foreign, and the terms of any indenture, contract
or other instrument to which it may be a party or under which it or its
properties may be bound.

 

(e) Maintenance of Properties. Borrower shall maintain and preserve all of its
properties necessary or useful in the proper conduct of its business in good
working order and condition in accordance with the general practice of other
entities of similar character and size, ordinary wear and tear excepted.

 

(f) Preservation of Collateral. Borrower shall do and perform all reasonable
acts that may be necessary and appropriate to maintain, preserve and protect the
Collateral.

 

(g) Lender’s Interest in Collateral. Borrower shall not remove any Collateral
from any location previously disclosed to Lender in the Final Loan Request or
any other location without Lender’s prior written consent, except for
relocations (i) for maintenance and repair or transportation to another
permitted location or (ii) of vehicles. Borrower shall maintain Lender’s first
priority (subject to Permitted Liens) security interest in the Collateral and
ensure that Lender’s first priority security interest remains perfected, in the
case of any Collateral in which a security interest may be perfected by filing a
UCC-1 financing statement under Article 9 of the UCC.

 

(h) Inspection Rights. Borrower shall at any reasonable time with reasonable
notice permit Lender or its agents or representatives to visit and inspect any
of Borrower’s property and to examine and make copies of and abstracts from the
books and records of Borrower and to discuss the business affairs, finances and
accounts of Borrower.

 

(i)       Notices. Borrower shall provide Lender with prior written notice of:
(A) any change in its name or any name under which Borrower does business; (B)
any change in its registration as an organization (or any new such
registration); (C) any change in its identity or structure in any manner which
might make any financing statement filed hereunder incorrect or misleading; (D)
any change in its jurisdiction of organization.

 

Borrower shall promptly, upon acquiring or giving notice, or obtaining knowledge
thereof, as the case may be, provide Lender with notice of:

 

(i) the filing of a petition for bankruptcy relief by or against Borrower or any
affiliate of Borrower, or by or against any Debtor;

(ii) any Debtor assertion of a claim or defense to payment of a Purchased
Receivable;

(iii) the issuance of any credit adjustment or the reissuance of an Invoice with
respect to a Purchased Receivable;

(iv) the occurrence of any Event of Default, specifically stating that an Event
of Default has occurred and describing such default in reasonable detail, the
circumstances giving rise thereto and any action that Borrower is taking or
proposes to take to remedy the same;

 



14 of 36  

 

 

(v) the filing or threatened filing of Material Litigation involving or
affecting Borrower or any Affiliate of Borrower or any of their respective
properties;

(vi) Borrower’s default under a Material Obligation, or if Borrower or any
affiliate of Borrower is requested or otherwise enters into a credit related
forbearance or similar agreement with any creditor;

(vii) the existence or purported existence of any Lien over any part of the
Borrower Collateral other than Permitted Liens, specifying any action Borrower
is taking or proposes to take in respect of or to release such Lien;

(viii) any circumstance those results in Borrower becoming a “restricted person”
under the Anti-Terrorism Laws;

(ix) Borrower’s receipt of a notice from the IRS or another tax authority
regarding a threat to levy or file a lien.

 

(j) Reporting. Borrower shall furnish to Lender:

(i) within one hundred twenty (120) days after the end of each fiscal year, the
previous year-end unaudited financial statements of Borrower and its
subsidiaries, if any, on a consolidated basis, consisting of balance sheets and
statements of income and cash flow, which financial statements (if required by
Payplant) shall be prepared in accordance with the accounting standards in the
Borrower’s country. E.g. GAAP in US; and

 

(ii) within forty five (45) days after the end of each quarter, the year-to-
date unaudited financial statements of Borrower and its subsidiaries, if any,
containing the Borrower’s balance sheet, income statement, statement of cash
flows, accounts receivable aging, accounts payable aging and such information as
Payplant may reasonably request.

 

The financial statements referred to in paragraphs (i) and (ii) above shall be
accompanied by a Certificate from a Client Key Principal certifying that (i)
such financial statements present fairly (if required by Payplant, in accordance
with GAAP on an accrual basis subject to normal adjustments) the financial
position, results of operations and statements of cash flow of Borrower on a
consolidated basis, as of the dates thereof, (ii) any other information
presented is true, correct and complete in all material respect, and (iii) there
are no Events of Default or other events that, with notice, the passage of time
and failure to cure, may result in an Event of Default.

 

(iii) such other statements, lists of property and accounts, budgets, forecasts,
projections, reports, or other information respecting the operations,
properties, business or condition (financial or otherwise) of Borrower
(including with respect to the Collateral) as Lender may from time to time
reasonably request.

 

(k) Commercial Tort Claims. If Borrower acquires any commercial tort claim,
Borrower shall promptly deliver to Lender a written description of such
commercial tort claim and shall deliver a written agreement, granting to Lender
a perfected security interest in all of its right, title and interest in and to
such commercial tort claim, as security for the Obligations.

 



15 of 36  

 

 

(l) Bank Account Monitoring: Borrower shall provide online read-only access to
Borrower’s Designated Bank Accounts to Lender.

 

(m) Existing loans - all existing lenders to the Borrower will be junior to
Payplant.

 

(n) Receivables Financing Obligation – unless paid earlier, Borrower shall pay
off this Loan by selling future Receivables to Lender under the Payplant Client
Agreement signed between the parties on [•](“Payplant Client Agreement”).

 

(o) Disputes, Chargebacks and Credit Adjustments

 

(i). Borrower shall notify Lender in writing within three (3) Business Day (x)
should an Debtor subsequently return purchased goods to Borrower for credit, or
(y) should an Debtor become entitled to or claim a credit adjustment against any
obligation to Borrower, or (z) should an Debtor dispute any amount owed to
Borrower or attempt to set off any other amount that Borrower may owe to
Borrower against the Debtor’s payment obligations to Borrower.

 

(ii). Any failure on the part of Seller to comply with the requirements of
Sections 6 (o) (i) above shall give rise to an Event of Default under Section 8
of this Agreement.

 

(p) For any invoices and purchase orders financed by Payplant, Borrower shall
pay third-party vendors immediately on receipt of funds from Payplant. For other
accounts payable, Borrower shall make best effort to make timely payments.

 

SECTION 7 Negative Covenants. So long as any of the Obligations remain
unsatisfied (other than contingent indemnification Obligations for which no
claim has been made), Borrower agrees that:

 

(a) Indebtedness. Borrower shall not create, incur, assume or otherwise become
liable for or suffer to exist any indebtedness for borrowed money without prior
written consent, other than: (i) the Obligations; (ii) Indebtedness of the
Borrower existing on the date hereof and disclosed to the Lender in writing or
extensions, renewals and refinancings of such indebtedness (provided that the
principal amount of such Indebtedness being extended, renewed or refinanced does
not increase and the terms thereof are not modified to impose more burdensome
terms upon Borrower); and (iii) capital leases or other Indebtedness incurred
solely to acquire equipment, computers, software or implement tenant
improvements without the prior written permission of Lender.

 

(b) Liens. Borrower shall not create, incur, assume or suffer to exist any Lien
upon or with respect to any of its properties, revenues or assets, whether now
owned or hereafter acquired, other than Permitted Liens.

 



16 of 36  

 

 

(c) Investments. Without prior written consent, Borrower shall not directly or
indirectly purchase or otherwise acquire the capital stock or other equity
interests, assets (constituting a business unit), obligations or other
securities of or any interest in any Person, or extend any credit to, guarantee
the obligations of or make any additional investments in any Person, or make or
hold any other loan to or other investment in any Person, other than (i)
extensions of credit in the nature of accounts receivable or notes receivable
arising from the sales of goods or services in the ordinary course of business
and (ii) short term, investment grade money market instruments, in accordance
with Borrower’s usual and customary treasury management policies.

 

(d) Restricted Payments. Borrower shall not declare or pay any dividends in
respect of Borrower’s capital stock or other equity interest, or purchase,
redeem, retire or otherwise acquire for value any of its capital stock or other
equity interests now or hereafter outstanding, return any capital to its
shareholders as such, or make any distribution of assets to its shareholders as
such, or permit any of its Subsidiaries to purchase, redeem, retire, or
otherwise acquire for value any stock of Borrower.

 

(e) Burdensome Agreements. Borrower shall not enter into or cause, suffer or
permit to exist any agreement with any Person which prohibits or limits the
ability of Borrower to create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired.

 

(f) Nature of Business. Borrower shall not engage in any material line of
business substantially different from those lines of business carried on by it
and previously disclosed to Lender prior to the date hereof.

 

(g) Fundamental Changes. Borrower shall not merge with or consolidate into, or
acquire all or substantially all of the assets of, any Person, or sell,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets without the
Lender’s consent which shall not be unreasonably withheld unless the Lender will
be paid off as part of the change.

 

(h) Asset Dispositions. Borrower shall not sell, transfer, lease, or otherwise
dispose of, or part with control of (whether in one transaction or a series of
transactions) any assets (including any shares of stock in any Person) without
the Lender’s consent will shall not be unreasonably withheld, except (i) sales
or other dispositions of inventory, and the license, sublicense and grant of
distribution and similar rights, in the ordinary course of business; (ii) sales
or other dispositions of assets which have become worn out or obsolete or which
are promptly being replaced; and (iii) liquidation or dissolution of any dormant
or shell Subsidiary, notice of which will be provided to Lender by Borrower.

 

(i) Affiliate Transactions. Borrower shall not, directly or indirectly, enter
into any transaction with any affiliate that is on terms less favorable to the
Borrower than would be obtained in an arm’s length transaction with a
non-affiliated Person.

 

(j) Use of Funds. Borrower shall not use any of the proceeds of the Loan
directly or indirectly (i) to pay any post-secondary educational expenses,
including, without limitation, any tuition, fees, books, supplies, room and
board, transportation or similar or related expenses, (ii) to purchase or carry
any securities, (iii) to fund or otherwise support any illegal activities, (iv)
for personal, family, household, or agricultural purposes, or (v) for any other
Person or purpose or otherwise inconsistent with the purpose(s) set forth in the
Loan Request corresponding to such Loan.

 



17 of 36  

 

 

(k) USA Patriot Act. Borrower shall not (a) be or become subject at any time to
any law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits Lender from making any advance or extension of credit to Borrower or from
otherwise conducting business with Borrower or (b) fail to provide documentary
and other evidence of Borrower’s or its corporate officers’ identities as may be
requested by Lender at any time to enable Lender to verify Borrower’s identity
or to comply with any applicable law or regulation, including, without
limitation, Section 326 of the USA Patriot Act of 2001, 31 U.S.C. §5318.

 

(l) Diversion of Funds - Borrower shall not Divert all or any portion of funds
to be paid into the Lender controlled Lockbox Account or otherwise due to
Lender. Consistent with the stated intent of the Parties that all purchases and
sales of Purchased Receivables on the Platform result in True Sales for all
purposes, Borrower recognizes and agrees that, following Consummation, Borrower
shall have no rights to or interests whatsoever in Collection Proceeds of
Purchased Receivables and no right to possess or to use such collected funds for
any purpose.

 

(m) Additional Financing - Borrower shall notify Payplant within five (5)
business days or raising additional financing, while Payplant’s advances are
outstanding.

 

SECTION 8 Events of Default. Any of the following events which shall occur shall
constitute an “Event of Default”:

 

(a) Borrower shall fail to pay when due any amount of principal, interest or the
Origination Fee hereunder or other amount payable hereunder.

 

(b) Any representation or warranty by Borrower under or in connection with any
Loan Document or any other agreement or document delivered to Lender shall prove
to have been incorrect in any material respect when made or deemed made.

 

(c) Borrower shall fail to perform or observe any term, covenant or agreement
contained in Section 6(a), (c) or (g), or Section 7 or any other term, covenant,
or agreement the breach of which Lender determines is not capable of being
remedied.

 

(d) Borrower shall fail to perform or observe any other obligation of Borrower
contained in any Loan Document and any such failure shall remain un-remedied for
a period of 10 days from the occurrence thereof (unless Lender determines that
such failure is not capable of remedy).

 

(e) (i) Borrower shall admit in writing its inability to, or shall fail
generally or be generally unable to, pay its debts (including its payrolls) as
such debts become due, or shall make a general assignment for the benefit of
creditors, (ii) Borrower consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors, or
applies for or consents to the appointment of a receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property, or
(iii) any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed for
Borrower without the application or consent of such Person and the appointment
continues un-discharged or un-stayed for thirty (30) calendar days, or any
proceeding under any Debtor Relief Law relating to any such person or to all or
any material part of its property is instituted without the consent of such
Person and continues un-dismissed or un-stayed for thirty (30) calendar days, or
an order for relief is entered in any such proceeding;

 



18 of 36  

 

 

(f) Borrower shall (i) liquidate, wind up or dissolve (or suffer any
liquidation, wind-up or dissolution), (ii) suspend its operations other than in
the ordinary course of business, or (iii) take any action to authorize any of
the foregoing actions or events.

 

(g) Borrower shall fail (i) to make any payment of any principal of, or interest
or premium on, any indebtedness for borrowed money (other than the Loan), in an
aggregate amount (including undrawn committed or available amounts), when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such indebtedness as
of the date of such failure, or (ii) to perform or observe any term, covenant or
condition on its part to be performed or observed under any agreement or
instrument relating to any such indebtedness, when required to be performed or
observed, and such failure shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such failure to
perform or observe is to accelerate, or to permit the acceleration of, the
maturity of such indebtedness; or any such indebtedness shall be declared to be
due and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof;

 

(h) (i) A final judgment or order for the payment of money (including from the
IRS or other tax authorities) which is not fully covered by third-party
insurance shall be rendered against Borrower, or (ii) any non-monetary judgment
or order shall be rendered against Borrower which has or could reasonably be
expected to have a Material Adverse Effect on Borrower; and there shall be any
period of 30 consecutive days during which such judgment continues unsatisfied
or during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect;

 

(i) Intentionally left blank

 

(j) Any of the Collateral Documents shall for any reason be revoked or
invalidated, or otherwise cease to be in full force and effect, or cease to
create a valid and perfected first priority (subject to Permitted Liens) Lien in
any of the Collateral purported to be covered thereby, or Borrower or any other
Person shall contest in any manner the validity or enforceability thereof, or
Borrower or any other Person shall deny that it has any further liability or
obligation thereunder.

 

(k) There is a change in the record or direct or indirect beneficial ownership
or control of more than 30% of the voting capital stock of and other voting
ownership interests in Borrower compared to such ownership as of the date of
this Agreement without the prior written consent of Lender.

 

(l) Any Diversion of funds if the amount so diverted is not paid and remitted to
Lender in Good Funds within three (3) Business Days.

 



19 of 36  

 

 

(m) Client Key Principal Repudiation. A Client Key Principal of Borrower
attempts to disavow or otherwise repudiate the Client Key Principal’s liability
to Lender as provided in Section 13 (p) of this Agreement.

 

(n) Failure by Borrower to notify Lender as required in Section 6 (o).

 

SECTION 9 Remedies.

 

(a) Upon the occurrence and during the continuance of any Event of Default,
Lender may without notice or demand declare the entire unpaid principal amount
of the Loans, all interest accrued and unpaid thereon and all other amounts
payable hereunder to be forthwith due and payable (provided that, upon the
occurrence of any Event of Default under Section 8(e) or (f), such acceleration
shall be automatic), whereupon all unpaid principal of the Loans, all such
accrued interest and all such other amounts shall become and be forthwith due
and payable, without presentment, demand, protest, notice of protest and
non-payment, notice of default, notice of acceleration or intention to
accelerate, or further notice of any kind, all of which are hereby expressly
waived by Borrower, and exercise any or all of Lender’s rights and remedies
under the Loan Documents, the UCC and other applicable law.

 

(b) For the purpose of enabling Lender to exercise its rights and remedies under
this Section 9 or otherwise in connection with this Agreement, Borrower hereby
grants to Lender an irrevocable, non-exclusive and assignable license
(exercisable without payment or royalty or other compensation to Borrower) to
use, license or sublicense any intellectual property Collateral, while balances
are owed to Lender.

 

(c) Lender shall not have any obligation to clean up or otherwise prepare the
Collateral for sale. Lender has no obligation to attempt to satisfy the
Obligations by collecting them from any other Person liable for them, and Lender
may release, modify or waive any Collateral provided by any other Person to
secure any of the Obligations, all without affecting Lender’s rights against
Borrower. Borrower waives any right it may have to require Lender to pursue any
third Person for any of the Obligations. Lender may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral. Lender may sell the
Collateral without giving any warranties as to the Collateral. Lender may
specifically disclaim any warranties of title or the like. This procedure will
not be considered adversely to affect the commercial reasonableness of any sale
of the Collateral. If Lender sells any of the Collateral upon credit, Borrower
will be credited only with payments actually made by the purchaser, received by
Lender and applied to the indebtedness of the purchaser. In the event the
purchaser fails to pay for the Collateral, Lender may resell the Collateral and
Borrower shall be credited with the proceeds of the sale.

 

(d) The cash proceeds actually received from the sale or other disposition or
collection of Collateral, and any other amounts received in respect of the
Collateral the application of which is not otherwise provided for herein, shall
be applied first, to the payment of the reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) of
Lender and Manager in exercising or enforcing its rights hereunder and in
collecting or attempting to collect any of the Collateral, and to the payment of
all other costs, fees and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) reimbursable by Borrower under the Loan Documents
and indemnification obligations of Borrower under the Loan Documents; and
second, to the payment of the Obligations. Any surplus thereof which exists
after payment and performance in full of the Obligations shall be promptly paid
over to Borrower or otherwise disposed of in accordance with the UCC or other
applicable law. Borrower shall remain liable to Lender for any deficiency which
exists after any sale or other disposition or collection of Collateral.

 



20 of 36  

 

 

(e) If Borrower shall fail to do any act or thing which it has covenanted to do
under this Agreement or any of the Loan Documents, Lender may (but shall not be
obligated to) do the same or cause it to be done either in the name of Lender or
in the name and on behalf of Borrower, at Borrower’s expense, and Borrower
hereby irrevocably authorizes Lender so to act.

 

(f) To the extent that Lender may not have already done so, Lender may send
appropriate notifications to Borrower’s Registered Debtors under Sections
9-406(a) and 9-703(a) of the UCC, instructing or reinstructing such Registered
Debtors to make all of their Invoice Payments to Lender at the Lockbox Account
address, and not to pay Borrower directly.

 

(g) Lender may then proceed to collect all Receivables from the Debtors. In this
respect, Borrower agrees that Lender may compromise, settle, extend, or renew
for any period (whether or not longer than the original period) any Registered
Debtor Receivable or indebtedness thereunder or evidenced thereby, or release
all or any part of said indebtedness, without affecting the liability of
Borrower to Lender. To that end, Borrower irrevocably constitutes and appoints
Lender as Borrower’s attorney-in-fact, coupled with an interest, with full power
of substitution, to take any and all such actions and any and all other actions
permitted hereby, either in Borrower’s name or in Lender’s name.

 

(h) Lender shall have the right, at any time before or after the occurrence of
an Event of Default, to apply any and all amounts that Lender may then or
thereafter owe to Borrower, as well as to apply any funds belonging to Borrower
that are in Lender’s possession or under Lender’s control (including Borrower
funds then and thereafter on deposit in the Lockbox Account), to the payment and
satisfaction, whole or in part, of Borrower’s obligations to Lender.

 

(i) Borrower shall remain liable for any deficiency that results should the
proceeds of the Borrower Collateral not be sufficient to fully pay and satisfy
Borrower’s then obligations in favor of Lender.

 

(j) Except as may be prohibited by Applicable Law, all of Lender’s Enforcement
Rights, whether provided under this Agreement, or available under Applicable
Law, shall be cumulative and may be exercised singularly or concurrently.
Election by Lender to pursue any remedy shall not exclude pursuit of any other
remedy, specifically and without limitation, nothing under this Agreement shall
obligate Lender to pursue Enforcement Rights against the Borrower Collateral
before filing a collection action against Borrower to collect any and all
amounts then owed to Lender.

 



21 of 36  

 

 

(k) Lender shall have the right to file suit or commence arbitration against
Borrower to enforce payment of all amounts then or thereafter owed by Borrower,
including unpaid Collection Expenses; and

 

(l) Lender shall have the right to file suit against or to otherwise enforce
payment against each obligated Debtor to collect payment of the Debtor’s Invoice
Payment Obligations and to exercise whatever additional Enforcement Rights that
may be available under Applicable Law.

 

(m) Borrower shall be responsible for payment of, and shall reimburse Lender for
Lender’s Collection Expenses and reasonable attorneys’ fees, court cost and
out-of-pocket expenses (including third-party collection agency fees) that may
be incurred in attempting to collect and in collecting amounts due by Borrower
and by Borrower’s Debtors.

 

(n) Following the occurrence of, and so long as an Event of Default continues to
exist, Borrower shall at Lender’s reasonable request meet with a Lender
representative at the Borrower’s main office from time-to-time to review
Borrower’s billings and collections, financial documents and business
activities. Borrower further recognizes and agrees failure of Borrower to comply
with this Section 16(h) shall result in irreparable harm to Lender to obtain
judicially ordered injunctive relief against Borrower as provided under
Applicable Law.

 

(o) Unless Lender otherwise agrees, all enforcement actions against Borrower
shall be brought in a court in California, or in arbitration as provided in
Section 13 (n) of this Agreement.

 

SECTION 10 Certain Waivers. Borrower waives, to the fullest extent permitted by
law, (i) any right of redemption with respect to the Collateral, whether before
or after sale hereunder, and all rights, if any, of marshalling of the
Collateral or other collateral or security for the Obligations; (ii) any right
to require Lender (A) to proceed against any Person, (B) to exhaust any other
collateral or security for any of the Obligations, (C) to pursue any remedy in
Lender’s power, or (D) to make or give any presentments, demands for
performance, notices of nonperformance, protests, notices of protests, notices
of dishonor, notice of acceleration, or notice of intent to accelerate in
connection with any of the Collateral; and (iii) all claims, damages, and
demands against Lender arising out of the repossession, retention, sale or
application of the proceeds of any sale of the Collateral.

 

SECTION 11 Expenses. Borrower agrees to pay on demand all fees and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) of
Lender and Manager in connection with any Event of Default, any enforcement or
attempted enforcement of, and the protection or preservation of any rights
under, any Loan Document and any out-of-court workout or other refinancing or
restructuring or in any bankruptcy case, including, without limitation, any and
all losses, costs, and expenses sustained by Lender or Manager as a result of
any failure of Borrower to perform or observe its obligations contained in any
Loan Document.

 



22 of 36  

 

 

SECTION 12 Indemnification. Borrower shall indemnify and hold harmless Lender,
Manager, their agents and affiliates and each of their respective officers,
directors, employees, agents, partners, attorneys, accountants, trustees and
advisors (collectively, the “Indemnitees”) from and against any and all
liabilities, losses, damages, claims and expenses (including reasonable
attorney’s fees and expenses) of any kind or nature whatsoever which may at any
time be imposed on, incurred by or asserted against any such Indemnitee in any
way relating to or arising out of or in connection with the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, instrument or document delivered in connection therewith or the
transactions contemplated hereby or thereby, any Loan or the use or proposed use
of the proceeds therefrom, or any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent such liabilities, losses, damages, claims and expenses
result solely from the gross negligence or willful misconduct of such
Indemnitee, in each case, as determined by a final, non-appealable court of
competent jurisdiction. BORROWER AND LENDER EXPRESSLY INTEND THAT THE FOREGOING
INDEMNITY SHALL COVER, AND THAT BORROWER SHALL INDEMNIFY AND HOLD THE
INDEMNIFIED PARTIES HARMLESS FROM AND AGAINST, COSTS, EXPENSES AND LOSSES
SUFFERED AS A RESULT OF THE NEGLIGENCE OF ANY INDEMNITEE.

 

SECTION 13 Miscellaneous Terms.

 

(a) Amendment. No amendment or waiver of any provision of this Agreement or any
other Loan Document, nor any consent to any departure by Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by Lender and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

(b) Notices. All notices and other communications to Borrower may be given by
email to Borrower’s registered email address provided to Lender or posted to the
Platform and each such notice or other communication shall be deemed effective
and received upon transmission. Borrower acknowledges that it has sole access to
such email account and that communications sent to such account may contain
confidential or other sensitive information. Borrower shall give Lender prior
written notice of any change in such registered email address to be used for
notices and other communications. If applicable law requires that Lender give
Borrower notice by other means, such notice shall be sent by overnight courier
service or by certified or registered mail, postage pre-paid, to the address
provided by Borrower to Lender and shall be deemed received, in the case of
overnight courier service, on the next Business Day after delivery to such
service, and in the case of mailing, on the third day after mailing (or, if such
day is a day on which deliveries of mail are not made, on the next succeeding
day on which deliveries of mail are made).

 

(c) Integration. This Agreement and the other Loan Documents reflect the entire
agreement between Borrower and Lender with respect to this Loan and supersede
any prior agreements, commitments, drafts, communication, discussions and
understandings, oral or written, with respect to this Loan.

 



23 of 36  

 

 

(d) Electronic Signature. This Agreement and any other Loan Document may be
executed by electronic signature as set forth in the Terms of Use delivered to
Borrower.

 

(e) No Waiver. No failure on the part of Lender or Manager to exercise, and no
delay in exercising, any right, remedy, power or privilege under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights and remedies under this Agreement and the other Loan
Documents are cumulative and not exclusive of any rights, remedies, powers and
privileges that may otherwise be available to Lender or Manager.

 

(f) Limitation on Liability; Waiver. Neither party shall be liable for any lost
profits or special, exemplary, consequential or punitive damages and Borrower
hereby waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding any special,
exemplary, punitive or consequential damages.

 

(g) Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Lender, or Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Lender in its discretion)
to be repaid to a trustee, receiver or any other Person, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.

 

(h) Severability. Whenever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such manner as to be effective and
valid under all applicable laws and regulations. If, however, any provision of
this Agreement or any other Loan Document shall be prohibited by or invalid
under any such law or regulation in any jurisdiction, it shall, as to such
jurisdiction, be deemed modified to conform to the minimum requirements of such
law or regulation, or, if for any reason it is not deemed so modified, it shall
be ineffective and invalid only to the extent of such prohibition or invalidity
without affecting the remaining provisions of this Agreement, or the validity or
effectiveness of such provision in any other jurisdiction.

 

(i) Assignment. Borrower shall not have the right to assign its rights or
obligations under this Agreement or any other Loan Document or any interest
herein or therein without the prior written consent of Lender. Lender may sell,
assign, transfer or grant participations in all or any portion of Lender’s
rights and obligations hereunder without limitation. In the event of any such
assignment, the assignee shall be deemed the “Lender” for all purposes of this
Agreement and any other documents and instruments relating hereto with respect
to the rights and obligations assigned to it. Borrower agrees that in connection
with any such grant or assignment, Lender may deliver to the prospective
participant or assignee any relevant information relating to Borrower.

 

(j) Binding Effect. This Agreement and each other Loan Document shall be binding
upon, inure to the benefit of and be enforceable by Borrower, Lender and their
respective successors and assigns.

 



24 of 36  

 

 

(k) GOVERNING LAW: THIS AGREEMENT AND ANY CLAIM OR DISPUTE (WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE) RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE EXCLUSIVELY GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CALIFORNIA EXCLUDING ANY CONFLICT OF LAW RULES THAT WOULD
LEAD TO THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. ALL AGREEMENTS BY
AND BETWEEN THE PARTIES SHALL BE DEEMED TO HAVE BEEN NEGOTIATED, CONTRACTED FOR,
ACCEPTED, CONSUMMATED AND PERFORMED IN CALIFORNIA.

 

(l) Forum Selection; California Courts; Waiver of Right to Class or Multiparty
Recovery

 

(i). Subject to the right of any Party to invoke compulsory arbitration under
section 13 (n), any legal action or proceeding by or against any Party to this
Agreement, with respect to any claim arising out of this Agreement, or any
relationship between the Parties, shall be brought in a California court. Should
the Borrower file suit against Buyer, Issuer or Originator before any court
other than the foregoing California courts, Borrower shall be responsible for
Buyer, Issuer and Originator’s legal costs and other expenses in attempting to
remove or otherwise relocate such litigation to California.

(ii). Each Party (including each Guarantor) accepts for itself and with respect
of its properties, generally and unconditionally, the exclusive jurisdiction of
the aforesaid courts for legal proceedings arising out of or in connection with
this Agreement, or any relationship between the Parties.

(iii). Each Party (including each Guarantor) hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States of America with respect to or
otherwise arising out of or in connection with this Agreement by any means
permitted by Applicable Law, including by the mailing thereof (by registered or
certified mail, postage prepaid) to the address provided to and on file with
Lender (and shall be effective when such mailing shall be effective, as provided
therein). Each Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(iv). Each Party (including each Guarantor) hereby irrevocably waives any
objection and any right to stay or dismiss any action or proceeding under or in
connection with this Agreement brought before the foregoing courts on the basis
of forum non conveniens or improper venue or any other grounds that it may now
or hereafter have to the bringing of any such action or proceeding in such
jurisdictions.

(v). Borrower waives the right to bring, assert, or participate in a class
action or other multiparty litigation asserting any claim or cause of action
against Lender, whether related to this Agreement, or otherwise. The foregoing
is a bargained-for covenant, which has been knowingly and willingly agreed to by
all Parties.

 



25 of 36  

 

 

(m) Waiver of Jury Trial:

 

FOR THE PURPOSES OF THIS AGREEMENT, EACH PARTY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHTS EACH MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO
ANY LITIGATION BASED ON OR ARISING OUT OF, UNDER, RELATING TO OR IN CONNECTION
WITH THIS AGREEMENT, WITH ANY OTHER LENDER AGREEMENT, WITH ANY COURSE OF
CONDUCT, WITH ANY COURSE OF DEALING, WITH ANY STATEMENTS (WHETHER VERBAL OR
WRITTEN), OR WITH ANY ACTIONS OR OMISSIONS OF ANY PARTY HERETO OR OF ANY OTHER
PERSON RELATING TO THIS AGREEMENT. THIS WAIVER APPLIES TO ANY ACTION, SUIT OR
PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.

 

(n) Arbitration:

 

The Parties agree to mediate prior to arbitration.

 

(i) Compulsory Binding Arbitration: The Parties agree that any Party may elect
to arbitrate and require any other Party to arbitrate any claim brought by or
against or involving the rights of any Party.

(ii) Limitations If any Party elects to arbitrate a claim, no Party shall have
the right to (i) have a court or jury decide the claim, (ii) engage in
pre-arbitration discovery to the same extent that the Party would have the right
to do in court, (iii) participate in a class action in court or in arbitration,
either as a class representative or a class member; or (iv) join or consolidate
the claim with claims of any other Person. Notwithstanding the foregoing, Lender
shall have the right to exercise Enforcement Rights against a Borrower by filing
suit before a court of competent jurisdiction, or otherwise, and nothing under
this Agreement shall in any way impair or otherwise affect the Enforcement
Rights available to Lender following an Event of Default.

(iii) Election to Arbitrate: To commence arbitration, the electing Party must
give written notice to the other Party of an election to arbitrate. This notice
may be given within ninety (90) days after a lawsuit has been filed, and may be
given in papers or motions in the lawsuit. If an arbitration election notice is
given, the claim shall be resolved by arbitration under this section 13 (n) and
the American Arbitration Association rules for large, complex commercial
disputes then in effect. The Arbitration Administer need not be the American
Arbitration Association. The electing Party may select the Arbitration
Administrator in its notice electing to arbitrate or by giving written notice to
the other Party within twenty (20) days thereafter. The arbitrator will be
selected under the Arbitration Administrator’s rules.

(iv) Location and Costs: Any arbitration hearing shall take place in California.
The Party demanding arbitration shall be responsible for the initial payment of
all filing fees and expenses of the Arbitration Administrator. The prevailing
party shall recover its reasonable and necessary attorney’s fees from the
non-prevailing party.

(v) Effective Arbitration Award: Any court with jurisdiction may enter judgment
upon the arbitrator’s award, which will be final and binding.

 



26 of 36  

 

 

(vi) Mandatory Application of California Law; Arbitrator Authority

 

a). Consistent with the choice of law provisions of section 13 (k) above, the
arbitrator shall apply substantive California law (and Federal law to the extent
applicable) to all substantive issues presented in arbitration. The arbitrator
shall further apply all applicable statutes of limitation (prescription and
preemption principles in California) and applicable privilege rules, as well as
rules of procedure and evidence consistent with the FAA, the Arbitration
Administrator’s rules and the rules of the American Arbitration Association.

b). The arbitrator shall be authorized to award all remedies available in an
individual lawsuit including awards of compensatory and statutory (but not
punitive or exemplary) damages, declaratory, and injunctive and other equitable
relief.

c). Upon the request of any Party, the arbitrator shall provide written findings
of fact and conclusions of law explaining the basis of the award.

(vii) Injunctive Relief Outside of Arbitration

a). In the event any Party fails to perform, observe or discharge any of its
obligations under this, or threatens to fail to perform, observe or discharge
such obligations or liabilities, any remedy of law may prove to be inadequate
relief to the Party (i.e., the Party to which the obligation is owed).
Therefore, the Party, if the Party so requests, shall be entitled to apply for
temporary and permanent injunctive relief as may be granted by the court without
the necessity of proving that actual damages are not an adequate remedy.

b). Notwithstanding anything in this Agreement, a Party may seek to obtain
injunctive relief before a court of law with any claim for monetary damages
remaining subject to elective mandatory arbitration under section 13 (n).

 

(o) Any waiver of a breach of any provision of this Agreement will not be a
waiver of any other breach. Failure or delay by either party to enforce any term
or condition of this Agreement will not constitute a waiver of such term or
condition. If any part of this Agreement is determined to be invalid or
unenforceable under applicable law, then the invalid or unenforceable provision
will be deemed superseded by a valid enforceable provision that most closely
matches the intent of the original provision, and the remainder of the Agreement
shall continue in effect.

 

(p) Client Key Principal Personal Liability for Diversion of Funds and Other
Limited Acts:

 

(i). Borrower agrees that Client Key Principals shall be personally liable for
losses sustained by Lender as a consequence of (i) any Diversion of funds that
are not immediately repaid to Lender, or (ii) acts of fraud by Borrower or by
any Client Key Principal, or (iii) any attempt by Borrower or by a Client Key
Principal to in any way interfere with Lender’s collection of Purchased
Receivables from an Debtor, or to interfere with Payplant security rights under
this Agreement.

 

(ii). Borrower and each Client Key Principal agrees that Payplant may file suit
against Client Key Principals along with Client for any of the reasons mentioned
in (i) above, before a Court in California, as provided in Section 13.

 

(iii). As a result of Borrower signing this agreement, each Client Key Principal
shall conclusively be deemed to have accepted Client Key Principal potential
personal liability to Lender (limited to the circumstances described in (i)
above), and to have consented to the personal jurisdiction of California courts
and to the waiver of trial by jury provisions of Sections 13 (k) and 13 (m)
above.

 



27 of 36  

 

 

(q) Requirement That All Registered Debtor Invoice Payments Be Paid into the
Lender Controlled Lockbox Account

 

(i). Borrower agrees that Lender may instruct each and every one of Borrower’s
Registered Debtors to pay all Invoice Payments under Receivables initially due
to Borrower into a designated Lockbox Account maintained and controlled by
Lender, and further instructing the Debtor not to pay Borrower directly.
Borrower further agrees to re-notify Debtors at Lender’s request should Lender’s
Lockbox Account details change in the future.

 

THIS REQUIRMENT APPLIES TO PAYMENT OF ALL INVOICES DUE FROM REGISTERED DEBTORS
TO BORROWER, AND IS NOT LIMITED TO INVOICE PAYMENTS DUE UNDER RECEIVABLES SOLD
ON THE PLATFORM. ALL REGISTERED DEBTOR INVOICE PAYMENTS, INCLUDING INVOICE
PAYMENTS UNDER BORROWER’S OTHER RECEIVABLES NOT SOLD OVER THE PLATFORM, ARE
REQUIRED TO BE PAID INTO THE LENDER CONTROLLED LOCKBOX ACCOUNT WITHOUT
EXCEPTION.

 

(ii). Borrower agrees that Lender may re-notify the Registered Debtor as Lender
may deem to be necessary, making it clear to the Debtor that the Debtor is
required to make all Invoice Payments otherwise due to Borrower into the Lockbox
Account.

 

(iii). Borrower shall further include appropriate written instructions on each
Invoice sent to a Registered Debtor instructing the Debtor to make its Invoice
Payments into the Lender controlled Lockbox Account, with Borrower removing any
contrary written instructions to pay Borrower directly.

 

(iv). Once a Registered Debtor is instructed to make Invoice Payments into the
Lender controlled Lockbox Account, Borrower shall have no right whatsoever to
counter-instruct the Debtor to pay Borrower directly or to pay an Affiliate of
Borrower or some other third Person.

 

(v). Once a Registered Debtor is instructed to make Invoice Payments into the
Lender controlled Lockbox Account, Borrower shall have no right whatsoever to
receive Invoice Payments from the Debtor. To the extent that Borrower receives
any Invoice Payment from a Registered Debtor, whether due to Debtor error or
otherwise, Borrower shall notify Lender of such occurrence within two (2)
Business Days and turn such payment over to Lender in the form received within
three (3) Business Days, transferring funds within 3 business days, and if
received via check, without depositing the check into a Borrower deposit
account. In the interim, and at all times while Borrower may possess or have
control over amounts received from Registered Debtors, Borrower shall hold such
funds “in trust” for and on behalf of Lender, with Borrower having full
fiduciary duties and obligations to segregate and safeguard such funds.

 

(vi). Borrower agrees to pay Lender a Misdirected Payment Fee in the amount
equal to 1% of each Invoice Payment that a Registered Debtor pays to Borrower,
or to an Affiliate of Borrower, if after the Registered Debtor receives notice
from Lender or Borrower to make its Invoice Payments into the Lender controlled
Lockbox Account, and Borrower does not forward such misdirected payment to
Payplant by no later than three (3) Business Days following receipt.

 



28 of 36  

 

 

(vii). Borrower recognizes, confirms and agrees that Lender have or will have a
perfected UCC Security Interest in all of Borrower’s Purchased Receivables sold
on the Platform, and that any failure on the part of Borrower to comply with the
requirements of Sections 13 (q) (iv) and (v) above shall constitute a Diversion
of funds due to Lender and an act of civil conversion under Applicable Law,
giving rise to an Event of Default under Section 8 of this Agreement.

 

(r) Lender Authorized to Indorse Borrower’s Name on All Instruments Deposited
into the Lockbox Account: Borrower irrevocably authorizes Lender to indorse
Borrower’s name on all checks, drafts and instruments deposited into the Lockbox
Account for Borrower’s account. Borrower forever waives any claim that Borrower
may now or in the future have against Lender based on wrongful or unauthorized
endorsement of Borrower’s name on any check, draft or instrument deposited into
the Lockbox Account.

 

(s) Notification:

 

(i) Borrower agrees that Lender may, at any time, and at Lender’s sole election,
notify all or selected Registered Debtors of the fact that their Invoice Payment
Obligations have been or may be sold on the Platform, or otherwise encumbered in
favor of Lender, and Lender shall have the further right to instruct or
reinstruct such Registered Debtors to make their respective Invoice Payments
directly to Payplant at the Lockbox Account address.

 

(ii) All such notifications shall be made pursuant to Sections 9-406(a) and
9-607(a) of the UCC.

 

(iii) Once Lender notifies a Registered Debtor to make its Invoice Payments
directly to Lender, Borrower shall have no right to counter-instruct the Debtor
to make its Invoice Payments to Borrower, or to an Affiliate of Borrower, or to
any other third person. Any attempt by Borrower to do so shall constitute a
Diversion of funds due to Lender.

 

SECTION 14 Termination. Upon payment and performance in full of all Obligations
(other than contingent indemnification Obligations for which no claim has been
made), the security interest created under this Agreement automatically shall
terminate and Lender shall promptly execute and deliver to Borrower such
documents and instruments reasonably requested by Borrower as shall be necessary
to evidence termination of all security interests given by Borrower to Lender
hereunder.

 

SECTION 15 Limitation on Liability. IN NO EVENT SHALL ANY PARTY BE LIABLE TO
ANOTHER FOR ANY LOST PROFITS OR SPECIAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE
DAMAGES, EVEN IF INFORMED OF THE POSSIBILITY OF SUCH DAMAGES. FURTHERMORE, NO
PARTY MAKES ANY REPRESENTATION OR WARRANTY TO BORROWER REGARDING THE EFFECT THAT
THE AGREEMENT MAY HAVE UPON THE FOREIGN, FEDERAL, STATE OR LOCAL TAX LIABILITY
OF THE OTHER.

 



29 of 36  

 

 

THIS WRITTEN LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS BETWEEN BORROWER AND
LENDER REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

IN WITNESS WHEREOF, Borrower and Payplant have duly executed this Agreement.

 

Payplant LLC

 

Signature:  /s/ Neerav Berry          Name: Neerav Berry    Title:  CEO   Date:
   

 

Borrower:

 

Inpixon, formerly known as Sysorex Global:

 

Signature: /s/ Nadir Ali         Name: Nadir Ali   Title: CEO    Date:  8/14/17
 

 

Inpixon USA, formerly known as Sysorex USA

 

Signature: /s/ Nadir Ali          Name: Nadir Ali   Title: CEO   Date: 8/14/17 
 

 

Inpixon Federal, Inc., formerly known as Sysorex Government Services, Inc.

 

Signature: /s/ Nadir Ali          Name: Nadir Ali   Title: CEO    Date: 8/14/17
 

 

30 of 36  

 

 

EXHIBIT A: PROMISSORY NOTE

 

FOR VALUE RECEIVED, the undersigned, Inpixon Federal, a Virginia Corporation
(“Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of Payplant
Alternatives Fund, LLC, a Delaware limited liability company (“Lender”), or its
successors or permitted assigns, the principal sum of Nine Hundred and Fifty
Five Thousand Four Hundred and Seventy Two Dollars and Sixty One cents dollars
($ 995,472.61 ) plus a Due Diligence fee of N/A ($0.00), or, if less, the
aggregate unpaid principal amount of the Loan outstanding under the Loan and
Security Agreement referred to below, which sum shall be due and payable in such
amounts and on such dates as are set forth in the Loan and Security Agreement
via ACH or Wire. Borrower further promises to pay interest on the outstanding
principal amount hereof from [•], the Funding Date at the rates, and on the
dates, specified in such Loan and Security Agreement.

 

This Note is referred to in the Loan and Security Agreement, effective as of [●]
(as amended, restated, supplemented or otherwise modified from time to time, the
“Loan and Security Agreement”), between Borrower and Lender. Capitalized terms
used but not otherwise defined herein have the meanings given to them in the
Loan and Security Agreement.

 

This Note is secured and guaranteed as and to the extent provided in the Loan
and Security Agreement and the other Loan Documents. Reference is hereby made to
the Loan and Security Agreement and the other Collateral Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security and guarantees, the terms and
conditions upon which the security interest and each guarantee was granted and
the rights of the holder of this Note in respect thereof.

 

Upon the occurrence of any one or more Events of Default specified in the Loan
and Security Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided
therein.

 

All parties now or hereafter liable with respect to this Note, whether maker,
principal, surety, endorser or otherwise, hereby waive diligence, presentment,
demand, protest, notice of protest, notice of acceleration, notice of intent to
accelerate, and all other notices of any kind.

 

Borrower agrees to make all payments under this Note without setoff or deduction
and regardless of any counterclaim or defense.

 

No single or partial exercise of any power under this Note shall preclude any
other or further exercise of such power or exercise of any other power. No delay
or omission on the part of the holder hereof in exercising any right under this
Note shall operate as a waiver of such right or any other right hereunder.

 

This Note shall be binding on Borrower and its successors and assigns, and shall
be binding upon and inure to the benefit of Lender, any future holder of this
Note and their respective successors and assigns. THIS NOTE MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE LOAN AND SECURITY
AGREEMENT.

 



31 of 36  

 

 

The following sections of the Loan and Security Agreement, are adopted and
incorporated by reference as though fully set forth herein:

 

a.Governing Law: section 13 (k)

b.Forum Selection: section 13 (l)

c.Waiver of Jury Trial: section 13 (m)

d.Arbitration: section 13 (n)

e.No Punitive or Exemplary Damages: section 15

  

IN WITNESS WHEREOF, Borrower has duly executed this Note, as of the date written
below.

 

Inpixon, formerly known as Sysorex Global:

 

Signature: /s/ Nadir Ali         Name: Nadir Ali   Title: CEO   Date: 8/14/17  

 

Inpixon USA, formerly known as Sysorex USA

 

Signature: /s/ Nadir Ali         Name: Nadir Ali   Title: CEO   Date: 8/14/17  

 

Inpixon Federal, Inc., formerly known as Sysorex Government Services, Inc.

 

Signature: /s/ Nadir Ali          Name: Nadir Ali   Title: CEO   Date: 8/14/17  

 

32 of 36  

 

 

EXHIBIT B

 

CLIENT KEY PRINCIPALS

 

1.Nadir Ali

 

33 of 36  

 

 

EXHIBIT C: FINAL LOAN REQUEST

 

1.Loan Term: maximum of 30 days

 

2.Loan Purpose: working capital for delivering the customer POs below:

 

Jefferson County, OH – 21955

Hamilton County Jail, IN – 14384

Outagamie County Sheriff’s Department, WI – 123520

Summit County Sheriff, OH - P1703009

 

34 of 36  

 

 

EXHIBIT D: ACH DEBIT AUTHORIZATION

 

Inpixon (“Borrower”), authorizes Payplant LLC (“Lender”) to charge/debit the
following bank accounts (Designated Accounts) in accordance with the Loan and
Security Agreement dated [●] (“Agreement”). Company agrees to notify Lender in
writing of any changes in the account information below within two (2) business
days. Borrower will not dispute Lender’s withdrawals with their bank so long as
the transaction corresponds to the terms indicated in the Agreement. Lender
agrees to charge the company’s account only in accordance with the Agreement.

 

Inpixon Bank Account:

 

☐ Checking ☐ Saving     Bank Name: ______________________________   Bank
Address: ____________________________   Bank ABA#: _____________________________
  Bank Account number: _____________________   Account name:
____________________________   Inpixon USA Bank Account: _________________      
☐ Checking ☐ Saving     Bank Name: ______________________________   Bank
Address: ____________________________   Bank ABA#: _____________________________
  Bank Account number: _____________________   Account name:
____________________________   Inpixon Federal, Inc. Bank Account: ___________  
    ☐ Checking ☐ Saving     Bank Name: ______________________________   Bank
Address: ____________________________   Bank ABA#: _____________________________
  Bank Account number: _____________________   Account name:
____________________________  

 



35 of 36Payplant LLC Confidential 

 

 



Payplant LLC

 

Signature: /s/ Neerav Berry          Name: Neerav Berry   Title: CEO    Date:  

 

Borrower:

Inpixon, formerly known as Sysorex Global:

 

Signature: /s/ Nadir Ali         Name: Nadir Ali   Title: CEO   Date: 8/14/17  

 

Inpixon USA, formerly known as Sysorex USA

 

Signature: /s/ Nadir Ali          Name: Nadir Ali   Title: CEO   Date: 8/14/17  

 

Inpixon Federal, Inc., formerly known as Sysorex Government Services, Inc.

 

Signature: /s/ Nadir Ali         Name: Nadir Ali    Title: CEO   Date: 8/14/17  

 

 



36 of 36Payplant LLC Confidential 







 

 